Citation Nr: 0710335	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  97-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the New 
York, New York RO, which denied service connection for 
bilateral hearing loss. 

In a June 2004 decision, the Board denied the veteran's 
appealed claim for entitlement to service connection for 
bilateral hearing loss.

In a January 2006 decision, the Court of Appeals of Veterans 
Claims (CAVC) vacated the June 2004 Board decision and 
remanded the issue for further development.


FINDING OF FACT

The veteran's current bilateral hearing loss is due to noise 
exposure in active service.  


CONCLUSION OF LAW

Current bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the claim is being reopened and 
service connection is being granted, no further assistance is 
needed to substantiate the appeal.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).  

If a chronic disease is identified in service and any time 
thereafter, service connection will be presumed.  Otherwise, 
a continuity of symptomatology is required.  38 C.F.R. 
§ 3.303(b) (2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records showed normal hearing 
on audiometric testing during his separation examination in 
November 1963. 

In November 1993, the veteran underwent a private hearing 
examination.  He reported having a hearing problem for the 
past 10-15 years that he attributed to artillery duty during 
active service.  He also reported working as a bartender.  
Audiometric testing revealed hearing loss in both ears, worse 
in the right.

In September 1996, the veteran underwent a VA hearing 
examination.  He reported impaired hearing bilaterally since 
service, and a history of noise exposure while in service.  
The diagnosis was hearing loss.

On the authorized audiological evaluation in September 1996 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
65
100
100
100
LEFT
5
10
60
60
65

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 94 percent in the left ear.

A December 1996 report from Audrey Eisenstadt, M.D., reflects 
that the veteran underwent a magnetic resonance imaging (MRI) 
study to evaluate decreased hearing and possible acoustic 
neuroma.  The diagnostic impression was sinusitis with no 
intracranial pathology or evidence of acoustic neuroma. 

In December 1996, the veteran presented to Dr. Dean Berman 
for his hearing loss.  An audiological test demonstrated 
hearing loss.  In a January 1997 letter, Dr. Berman stated 
that the veteran had sensorineural hearing loss that was 
worse in his right ear.  He concluded that the veteran's 
hearing loss was due to loud noise exposure.

In May 2003, the veteran underwent a VA examination for 
hearing loss.  The veteran reported a history of artillery-
type noise exposure in service.  He stated that he had 
experienced decreased hearing acuity since he separated from 
service.  He denied any ear infections, ear surgery or any 
occupational noise exposure after separation from service.  

On the authorized audiological evaluation in May 2003 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
100
105
105
105
LEFT
35
40
65
75
70

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and of 70 percent in the left ear.

The examiner found that the audiological tests were 
inconsistent and should not be used for rating purposes.

The diagnosis was bilateral high frequency hearing loss.  The 
examiner concluded that based on the veteran's separation 
physical in November 1963 which documented audiometric 
hearing tests within normal limits, it was more likely that 
the veteran's current hearing loss was not related to noise 
exposure in service.

In a February 2007 letter, Dr. Craig N. Bash indicated that 
he reviewed the veteran's medical records for the purpose of 
making a medical opinion concerning hearing loss as it 
related to the veteran's time in service.  Dr. Bash concluded 
that the veteran's current hearing loss was due to the 
veteran's military service.  Dr. Bash noted that the veteran 
entered the service fit for duty, had no history of ear 
infections and had no history of post service noise exposure 
as he had worked at a desk job.  The veteran's medical 
history documented hearing loss back to at least 1978 and the 
veteran's current hearing loss was greater than would be 
expected for a patient of his age due to the normal 
progression of age induced hearing loss.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as shown by all recent 
audiology examinations.  38 C.F.R. § 3.385.

The veteran is competent to report, as he has, noise exposure 
in service.  His report is consistent with his DD-214, 
certificate of discharge, which shows that he served in the 
field artillery.  The element of an in-service disease or 
injury is therefore also satisfied.

The remaining question is whether the there is a causal 
relationship between the current disability and the in-
service disease or injury.

There are conflicting opinions as to whether the current 
bilateral hearing loss is related to the veteran's active 
service.  

The February 2007 letter from Dr. Bash supports such a link.  
Dr. Bash concluded that the veteran's current hearing loss 
was due to the veteran's military service.  

In contrast, the VA examiner who provided the May 2003 
examination concluded that it was more likely that the 
veteran's current hearing loss was not related to noise 
exposure in service.  The examiner relied on the negative 
examination at service separation.  The Court has recently 
held, however, that an examination was inadequate where the 
examiner relied on negative service medical records and did 
not consider the veteran's statements in rendering an 
opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The favorable medical opinion of Dr. Bash was based on a 
largely accurate history and review of the veteran's medical 
records.  Dr. Bash did not, however, comment on the normal 
examination at service separation, and reported that the 
veteran had only had "desk jobs" while the record showed 
employment as a bartender.  In any event this opinion is 
competent and does support the claim.  It is at least as 
probative as the May 2003 VA examiners opinion.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
bilateral hearing loss.  

Therefore, resolving reasonable doubt in the veteran's favor, 
the Board concludes that service connection is warranted for 
bilateral hearing loss.  38 U.S.C.A. § 5107(b).



ORDER


Entitlement to service connection for bilateral hearing loss 
is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


